Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  July 1, 2020                                                                        Bridget M. McCormack,
                                                                                                    Chief Justice

  160457                                                                                   David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                         Stephen J. Markman
                                                                                              Brian K. Zahra
  In re DIEHL, Minor                                                                    Richard H. Bernstein
  _________________________________________                                             Elizabeth T. Clement
                                                                                        Megan K. Cavanagh,
                                                                                                         Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellant,
  v                                                          SC: 160457
                                                             COA: 345672
                                                             Oakland CC Family Div:
  T.J. DIEHL,                                                2017-855352-DL
                 Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 19, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the Juvenile Code, MCL 712A.1 et seq., allows a family
  court to revoke its previous authorization of a juvenile delinquency petition over the
  objection of the prosecution; (2) whether MCL 780.786b provides family courts with the
  independent authority to remove an already authorized delinquency matter from the
  adjudicative process without the prosecution’s consent; (3) whether the family court’s
  decision to “unauthorize” two delinquency petitions encroached on the prosecution’s
  charging authority in violation of the Separation of Powers Clause, Const 1963, art 3, § 2;
  and (4) to the extent that the family court erred, whether that error was harmless, MCR
  3.902(A); MCR 2.613.

         In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.
                                                                                                               2

        The Criminal Defense Attorneys of Michigan, the                          Prosecuting Attorneys
Association of Michigan, and the University of Michigan Law                      School Juvenile Justice
Clinic are invited to file briefs amicus curiae. Other persons or                groups interested in the
determination of the issues presented in this case may move the                  Court for permission to
file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 1, 2020
       a0624
                                                                             Clerk